Citation Nr: 1715492	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating in excess of 10 percent for a left shoulder rotator cuff tendonitis from January 1, 2010. 

2. Entitlement to an increased initial rating in excess of 10 percent for lumbar disc bulge and stenosis from January 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to December 2009. 

This matter comes before the Board of Veteran's Appeals (Board) from August 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2010 rating decision, the RO granted a 10 percent rating for left shoulder rotator cuff tendonitis.  In the September 2010 rating decision, the RO granted a 10 percent rating for lumbar disc bulge and stenosis. 

The claims were brought before the Board in October 2014 and were remanded for further development. 

Although the Veteran initially said she wanted an increase to 20 percent, a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, for the purpose of the below analysis, the issues will be decided as such.


FINDINGS OF FACT

1. Prior to September 12, 2012, the Veteran's service-connected left rotator cuff tendonitis does not demonstrate limitation of motion at shoulder level.

2. From September 12, 2012, the Veteran's service-connected left rotator cuff tendonitis demonstrates a limitation of motion at shoulder level. 

3. Prior to September 12, 2012, the Veteran's service-connected lumbar disc bulge has not been manifested by ankylosis, intervertebral disc syndrome, limitation of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

4. From September 12, 2012, the Veteran's service-connected lumbar disc bulge and stenosis demonstrates limitation of forward flexion to 60 degrees.


CONCLUSIONS OF LAW

1. For the period of the appeal prior to September 12, 2012, the criteria for the assignment of an initial disability rating in excess of 10 percent for the left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5024 (2016).

2. The criteria for an increased initial rating of 20 percent, but no higher, for the left shoulder disability have been met from September 12, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.17, 4.27, 4.71a, Diagnostic Codes 5024, 5201.

3. For the period of the appeal prior to September 12, 2012, the criteria for the assignment of an initial disability rating in excess of 10 percent for the lumbar disc bulge and stenosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5242.

4. The criteria for an increased initial rating of 20 percent, but no higher, for the lumbar disc bulge and stenosis have been met from September 12, 2012.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5242.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA fulfilled its duty to notify.  38 U.S.C.A. § 5103.  The RO provided the Veteran with the necessary notification in regards to the Veteran's claims, satisfying the duty to notify provisions with the letters sent in September 2009. 

Regarding the duty to assist, VA's duty includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA medical treatment records, private medical records, VA examination reports, and the Veteran's statements and testimony.  Additionally, the Board remanded the claims in July 2014 in order to obtain private medical records and verify the Veteran did not want a hearing.  The RO made several attempts to retrieve such treatment records that were identified by the Veteran, including sending letters to the Veteran requesting what was needed.  The RO also asked the Veteran to clarify whether she still wanted a hearing.  The Veteran did not respond to the RO's attempts at obtaining the private medical records or clarifying that she still wanted a hearing.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In sum, there is no evidence that additional records have not been requested or that additional examinations are warranted.  38 U.S.C.A. § 5103A.  Subsequently, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Therefore, the Board finds that the VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

A. Left Shoulder Rotator Cuff Tendonitis

The Veteran's left rotator cuff tendonitis is currently rated under Diagnostic Code 5024 for tenosynovitis.  Under this diagnostic code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, her left shoulder is considered her minor or non-dominant extremity.  See 38 C.F.R. § 4.69.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.

Here, from January 1, 2010, the Veteran's left shoulder disability is rated as 10 percent.  In a VA examination from September 2009, it was noted that the Veteran has joint limitation after repetitive use by pain and lack of endurance.  However, the tests did not show arm motion limitation at shoulder level (90 degrees).  Based on these findings, the RO found the Veteran's left shoulder disability did not warrant a rating higher than 10 percent. 

On September 12, 2012, the Veteran received another VA examination.  During this examination, tests showed the range of motion (ROM) for left shoulder abduction ended at 120 degrees and the Veteran experienced pain at 80 degrees.  The examination also showed the Veteran experienced pain on internal and external rotation.  Further, the Veteran has stated that she has experienced constant pain over the years and has difficulty doing day-to-day tasks, and decreased strength. 

The Board notes a veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).  In this case, there is credible medical and lay evidence of left shoulder pain, stiffness, limitation of motion, and other minimal functional loss factors during part of the appeal period.  The minimum compensable rating under the limitation of motion code pertaining to the affected left shoulder joint is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

However, due to medical evidence showing worsened symptoms only after the September 2012 examination, the Veteran is not entitled to an increased evaluation in excess of 20 percent for the left shoulder for the entire appeal period.  See 38 C.F.R. § 4.7.  Specifically, even with consideration of functional loss, the evidence of record does not reveal motion limited to 25 degrees from the side for the minor (non-dominant) left shoulder joint or limitation midway between side and shoulder level before September 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.
Therefore, given the Veteran experiences pain at 80 degrees, coupled with the Veteran's lay statements of symptoms experienced, the Board determines that the Veteran has met or approximated the criteria of arm limitation at shoulder level to warrant a rating increase to 20 percent starting September 12, 2012 under Diagnostic Code 5201, 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that a layperson is competent to offer testimony regarding symptoms capable of observation).

Again, a higher rating in excess of 20 percent is not warranted.  Limitation of motion to 25 degrees between side and shoulder level warrants a 30 percent rating in the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran's range of motion as being limited to 25 degrees. 

Additionally, a higher rating in excess of 10 percent for the entire appeal period is not warranted because the Veteran's examinations prior to September 2012 did not show arm motion limited at shoulder level.

In addition, there is no evidence to warrant a separate or higher rating based on neurological symptoms.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003: arthritis); see 38 C.F.R. § 4.124a (neurological symptoms).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.

The Board notes that there are other diagnostic codes relating to shoulder disorders, such as ankylosis of the shoulder, impairment of the humerus, and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  However, the Veteran's left shoulder disability is not manifested by ankylosis or impairment of the humerus, clavicle, or scapula, and therefore these diagnostic codes are inapplicable.

B. Lumbar Disc Bulge and Stenosis

The Veteran is currently service-connected for a lumbar disc bulge and stenosis under Diagnostic Code 5242 for degenerative arthritis of the lumbar spine.  Diagnostic Codes 5003-5242 requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine..................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months............................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Here, the Veteran received a VA thoracolumbar spine examination in September 2009.  During that examination, the examiner noted the Veteran had a forward flexion to 95 degrees, with pain at 80 degrees, and limited at 85 degrees with repetition.  The combined range of motion was 230 degrees.  The examiner additionally noted there was no evidence of IVDS, muscle spasm, ankylosis, abnormal gait, abnormal spinal contour, or any neurological deficit.  Based on this examination, the RO granted a compensable 10 percent rating from January 1, 2010.

The Veteran received another VA examination on September 12, 2012.  At this examination, the Veteran had forward flexion at 80 degrees; however, the Veteran now had painful motion at 60 degrees.  The examiner also noted the Veteran had localized tenderness and pain to palpation for joints.  The examination further showed that the Veteran did not have intervertebral disc syndrome, muscle spasm, ankylosis, abnormal spinal contour, abnormal gait, or neurological deficit.  The Board finds, based on the evidence from this examination, the Veteran has met the criteria needed to reach a 20 percent rating under the Diagnostic Code from September 12, 2012. 

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202. 

The Veteran has complained of difficulty in sitting for extended periods of time, difficulty in walking, and difficulty in getting from a sitting to standing position.  The Veteran's September 2012 examination presented that the Veteran's condition has further limited her motion; however, there is no evidence that the Veteran's condition has caused severe functional loss to warrant a higher rating.  The Veteran's pain in her lumbar spine has been considered to be painful in motion but not severe enough to result in unfavorable or favorable ankylosis of the entire thoracolumbar spine or been shown to result in forward flexion of the thoracolumbar spine 30 degrees or less.  Therefore, the Veteran's minor limitation of motion due to pain warrants an increased rating as of September 12, 2012 to 20 percent under the Diagnostic Code and Deluca, but the assignment of any higher disability rating in excess of 20 percent is not warranted. 

Additionally, due to the Veteran having forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion of 230 degrees, and no evidence of muscle spasms, IVDS, abnormal gait, abnormal spinal contour, or ankylosis, prior to September 12, 2012, an assignment in excess of 10 percent is not warranted for that period under consideration. 

Regarding any neurological manifestations of the lumbar spine, the Board notes that while the Veteran has made subjective complaints of radiating pain or tingling or numbness, there is no objective evidence of neurological deficits to warrant a separate rating based on neurological symptoms.      


ORDER

An increased initial rating higher than 10 percent for left shoulder rotator cuff tendonitis for the period prior to September 12, 2012 is denied. 

An increased initial rating of 20 percent from September 12, 2012 is granted for left shoulder rotator cuff tendonitis.

An increased initial rating higher than 10 percent for the period prior to September 12, 2012 for lumbar disc bulge and stenosis is denied. 

An increased initial rating of 20 percent from September 12, 2012 is granted for lumbar disc bulge and stenosis.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


